El Juez Asociado Seíñor Texidor,
emitió la opinión del tribunal.
Olga Tischer de Thyboe, a nombre y en representación de Emilia Voight viuda de Tischer ha presentado una petición de habeas corpus, en la que esencialmente alega que la refe-rida Emilia Voight se halla bajo la custodia ilegal de Otto Tischer, restringida en su libertad; que tal custodia ilegal se origina én una resolución dictada por la Corte de Distrito de San Juan en 28 de agosto de 1930, declarando a dicha señora incapacitada y nombrando a Otto Tischer Voight tutor de la misma para la administración de sus bienes, a petición de Otto, Herbert, Walter, Carl Julius, y Hertha Tischer Voight, sin que de tal petición tuvieran noticia sus otras hijas, la peticionaria y Clara Tischer; que por virtud de tal resolución Otto Tischer Voight se ha incautado de la administración de los bienes de Emilia Voight, y tiene a ésta privada de su libertad personal, impidiéndole que sostenga sus relaciones familiares con la peticionaria y cultive sus amistades; que la resolución judicial que origina tal priva-ción de libertad és nula porque al tiempo en que se dictó no estaba incapacitada Doña Emilia Voight, quien solamente ha sufrido un ataque de parálisis parcial que no afectó a sus facultades, y porque la resolución se dictó sin que Doña Emilia Voight fuera notificada del procedimiento, ni fuera oída en el caso, sin darle su día en corte, sin debido proceso de ley y en violación de la Constitución de los Estados *170Unidos y del Acta Orgánica de Puerto Rico; que además está pendiente ante este tribunal un procedimiento de cer-tiorari, que se relaciona con la resolución en que se declaró incapacitada a Doña Emilia Voigbt y otra posterior decla-rando abierto el procedimiento, a virtud de petición del De-partamento de Justicia.
Se espidió el auto dirigido a Otto Tiscber Voigbt, para que trajera ante el tribunal a Emilia Voigbt, viuda de Tis-cber, y expusiera la razón de tener a dicba señora detenida y privada de su libertad.
En la fecha señalada comparecieron las partes, no tra-yendo Tiscber a la Señora Voigbt por bailarse imposibili-tada por razón de enfermedad.
Otto Tiscber presentó, por escrito, una contestación, bajo juramento, en la que alega que la señora Voigbt se baila padeciendo de parálisis parcial que la dificulta para andar y subir escaleras; que no es cierto que ella esté privada de libertad ni detenida en forma alguna por el recurrido, ni impedida de jurar o firmar documento alguno que se le pre-sente, y que ella sale de la casa cuando le place, o cuando la peticionaria u otra persona la va a buscar y a sacarla de paseo; que la Corte de Distrito de San Juan en 28 de agosto de 1930 dictó la resolución a que la petición se refiere, de-clarando incapaz a Doña Emilia Voigbt a solicitud de cinco de sus siete bijos legítimos, y que el tutor ba prestado fianza, aprobada por la corte, y ba tomado posesión de los bienes de la incapaz, para administrarlos, pero no impide ni res-tringe la libertad personal de dicba señora, ni la cobibe en sus relaciones de familia o de amistad, y que la peticionaria penetra en la casa de Doña Emilia cuando le place, y la saca de paseo; que la tutela se refiere sólo a la administra-ción de los bienes; de nuevo niega toda restricción de libertad personal de Doña Emilia Voigbt; bace algunas alegaciones con respecto al testamento de dicba señora; y pide que se declare sin lugar la petición de liab'eaJs corpus.
*171Bn la vista del caso, la peticionaria presentó como prueba documental los autos o expediente No. 12930 de la Corte de Distrito de San Juan, sobre declaraciones de incapacidad de Doña Emilia Yoigbt y nombramiento de tutor en favor de Don Otto Tiscber y Voigbt. Y en el argumento redujo la cuestión esencialmente a estas proposiciones:
(a) Doña Emilia Yoigbt no fue notificada de la petición de incapacidad, y el procedimiento se siguió sin tal notifica-ción.
(b) Doña Emilia Yoigbt, en ese procedimiento no fue oída, ni pudo defenderse.
Y en las dos proposiciones, las legales de que se ba becbo la declaración de incapacidad sin el debido proceso de ley, y en violación de la Constitución de los Estados Unidos y del Acta Orgánica de Puerto Pico.
En realidad, no se ba presentado en forma la discusión acerca de la existencia de incapacidad de la Doña Emilia, salvo en lo que aparezca de los autos presentados como prueba, y a que antes hacemos referencia. El procedimiento es, cuando menos, peligroso; ya que una de las alegaciones de la petición de habeas corpus es que la referida señora no es incapaz; y parecía lo natural que se intentara la prueba de tal alegación, controvertida por Otto Tiscber, y por la resolución de que se trata.
De los autos que se ofrecieron y fueron admitidos como prueba aparece:
(1) Que cinco bijos legítimos de Doña Emilia Yoigbt, ^iuda de Tiscber, acudieron a la Corte de San Juan, y ale-garon que su madre Doña Emilia Yoigbt, viuda de Tiscber, se encontraba enferma, sufriendo de reblandecimiento cerebral y absolutamente incapacitada para administrar sus bienes, pidieron la declaración de incapacitada para admi-nistrar bienes, y el nombramiento de tutor en favor de Otto Tiscber. Esta petición fué notificada en 6 de agosto de 1930 al señor fiscal del distrito de San Juan; no aparece notifica-ción alguna a Emilia Yoigbt viuda de Tiscber.
*172(2) Del récord taquigráfico resultan las declaraciones de Otto Tischer, Walter Tischer, Doctor Leandro López de la Rosa, Doctor Luis B. de la Vega. Los dos primeros, peti-cionarios en el caso, declaran acerca de la existencia de siete hijos de Doña Emilia Voight, todos mayores de edad, falle-cimiento de su padre, y edad de la madre, que es de sesenta y seis años; que esta señora posee una casa y unos dos o tres mil dollars en un banco; que hace un año ella tuvo un ataque de apoplejía muy serio, del que ha mejorado, pero quedando-con el lado derecho del cuerpo paralizado, e impo-sibilitada de escribir, y que aunque puede moverse, no puede hacer nada; que por lo general piensa bien, pero tiene alguna confusión en sus ideas; que no creen que tenga capacidad para administrar sus bienes; que no tiene padres, es viuda, y su hijo mayor es Otto Tischer, que atiende a sus necesi-dades y se ocupa de ella desde hace cinco años que viven juntos. El doctor López de. la Rosa declaró que Doña Emilia Voight se halla paralítica del lado derecho del cuerpo, con una afección cerebral del lado izquierdo, reblandecimiento del cerebro y pérdida del habla, y no cree que tenga conoci-miento bastante, porque no puede comunicar, ni hablar, ni escribir; que esa condición es, por la apariencia, permanente; y tiene más de sesenta años, siendo lo más probable que su mal se agrave. El Dr. de. la Vega, declara haber asistido a Doña Emilia,, y la encontró en estado de completa parálisis de un lado, y con los fenómenos de una lesión cerebral; la asistió quince o veinte días; y cree que la lesión es perma-nente, y que no tiene capacidad para administrar sus bienes, ni puede escribir, ni hablar.
El fiscal, en vez de informe, escribió en la copia del récord taquigráfico “No me opongo” y su firma. Debe interpretarse que no se opone a la declaración solicitada.
En la resolución el juez mantiene que Doña Emilia Voight se halla enferma sufriendo de reblandecimiento cerebral, e incapacitada para administrar sus bienes, y le nombró de *173tutor a su bijo Otto para los actos y gestiones que fueran necesarios con respecto a los bienes. El tutor presto jura-mento; se practicó el inventario; la corte fijó el montante de la fianza en $5,000; y la prestó el tutor y se aprobó por la corte.
Del expediente aparece que por. el fiscal especial se pre-sentó una moción para que se abriera el caso, por no estar incapacitada la Doña Emilia Voigbt; pero éste no es punto a resolver en el presente procedimiento.
Encontramos que en el juramento de la solicitud, suscrito por Olga Tiscber de Thyboe, nada se dice acerca de las causas por las que Emilia Voigbt no suscribe la petición y el juramento. A nuestro juicio, esto ba debido expresarse en el texto de la declaración jurada.
 Se nos cita por la parte peticionaria la decisión en el caso Chaloner v. Sherman, 242 U. S. 455, y la en el caso Jetta Simon v. Craft, 182 U. S. 427. La parte en su memorándum, dice:
“La Corte Suprema de los Estados Unidos ña resuelto que los procedimientos para declarar demente o mentalmente incapacitada a una per'sona, infringen la cláusula del debido procedimiento de ley de la Constitución si no se notifica personalmente a la parte contra quien se procede y se le da la oportunidad de ser oída.”
Hemos estudiado la opinión en ese caso; no encontramos la declaración explícita que se nos alega. Parece que una conclusión en el mismo sentido es lo que la parte ba querido presentar.
Del syllctbus en el caso mencionado tomamos:
“Se resolvió que la omisión en los estatutos de Nueva York re-lativos a los procedimientos de lunático inquirendo (Código de En-juiciamiento Civil de 1898, No. 2320, et seq.), de proveer expresa-mente que el supuesto incapacitado debe ser notificado y tener la oportunidad de ser oído en la investigación, no viola la cláusula sobre el debido procedimiento de ley de la Enmienda Décimocuarta, *174toda vez que se desprende de las decisiones de la corte más alta del estado que el aviso y la oportunidad de rigor están por otra parte, implícitamente derogados por la ley del estado.”
En el caso que se cita, el interesado Clialoner fné notifi-cado de la petición para que se nombrara una comisión, que inquiriera acerca de su capacidad mental, y de la moción para que se confirmara el informe de la misma y se nombrara un comisionado; pudo asistir, y no asistió, a las diligencias; y la comisión resolvió que no era necesaria su presencia. Se resolvió que el debido proceso de ley estaba cumplido. Des-pués de esto, la corte aceptó la renuncia del comisionado, y nombró otro, sin oír a Cbaloner; se decidió que no se había violado la cláusula constitucional.
El Código de Procedimiento de New! York de 1898, pro-veía la forma de la petición; y asimismo que la corte podía requerir que la petición fuera notificada a la esposa, esposo1, o próximo pariente de la persona cuya declaración de inca-pacidad se solicita. La Corte Suprema dijo:
“Como la parte demandante fué notificada y tuvo la oportuni-dad de ser oída en cada etapa de estos procedimientos, lo’s elemen-tos esenciales del debido proceso de ley fueron plenamente cumplidos y la corte tenía jurisdicción para dictar esa orden.”
En el caso Jetta Simon v. Craft, supra, también se sirvió a la interesada Jetta Simon una copia dél auto, de acuerdo con el estatuto de Alabama; y esto se consideró suficiente.
El estatuto de Puerto Rico, Código Civil, artículos 250 a 256 trata la tutela de locos y sordomudos. En el primero de esos artículos se liabla del nombramiento de tutor para los locos, dementes y sordomudos mayores de edad, y se exige en esos casos, como previa, la declaración de incapacidad para la administración de sus bienes, becba por la corte de distrito de su domicilio; tal declaración puede ser pedida por el cónyuge o por los parientes, presuntos herederos abintestado del incapaz, o por el fiscal, en los casos que se *175determinan en el artículo 252, en cuyo último párrafo se ordena que la corte de distrito nombrará defensor al presunto incapaz que no quiera o no pueda defenderse; y en los demás casos será defensor el fiscal.
A la luz de este artículo del Código Civil, el expediente de declaración de incapacidad de Emilia Voigbt, no puede sos-tenerse como legal y válido. No aparece de él que la intere-sada, presunta incapacitada, fuera provista de un defensor. Aparece el fiscal de distrito; pero no como defensor de la persona cuya incapacidad se alegó.
No comentamos el párrafo final del artículo 252 del Có-digo Civil, 182 del revisado por la comisión codificadora, y por la comisión conjunta legislativa creada por Ley No. 50 de 1928, y autorizado por la Resolución Conjunta No. 18 de 21 de abril de 1930. De todas formas, el presunto incapaz ba de tener un defensor, sea el fiscal, o sea uno de los parientes de que babla el artículo. Y. el concepto es el de defensor, no el de funcionario de la corte.
Que en este caso la presunta incapaz no tuvo esa repre-sentación o esa asistencia, es un becbo.
En esas condiciones, el expediente de declaración de inca-pacidad se siguió contra una persona que no fué notificada de su incoación, y que no tuvo su oportunidad de defenderse. No decidimos si Emilia Voigbt es una demente, no una loca, o no lo es. Pero si su incapacidad se refiere solamente a la administración de sus bienes, es más de afirmar, no ya el derecho que ella tenía a ser notificada de la petición, y de la tramitación del caso, sino la posibilidad práctica de tal notificación. Sin ella no ha podido legal y válidamente sometérsele a una tutela que en la realidad de los hechos implica cercenamiento de su libertad.

Por tales razones, debe declararse con lugar la pedición de habeas corpus.

El Juez Asociado Señor Wolf no intervino.